Exhibit 10.2

 

LICENSE AGREEMENT

 

This LICENSE AGREEMENT (this “Agreement”) is made effective as of April 15, 2020
(the “Effective Date”) by and among Atlas Sciences, LLC, a Utah limited
liability company (“Licensor”), and Jaguar Health, Inc., a Delaware corporation
(“Licensee”). Licensor and Licensee are referred to in this Agreement
individually as a “Party” and collectively as the “Parties.”

 

RECITALS

 

A.                                    Licensor owns the patents, patent
applications and associated rights thereto listed on Exhibit A attached hereto
(collectively, the “Patent Rights”).

 

B.                                    Licensee wishes to license the exclusive
right to use the Patent Rights. in all territories worldwide except Greater
China (the “Territory”).

 

C.                                    Accordingly, Licensee wishes to license
from Licensor, and Licensor wishes to grant to Licensee, the exclusive right to
use the Patent Rights in the Territory pursuant to the terms and conditions of
this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and upon the terms and
conditions set forth below, the Parties agree as follows:

 

1.                                      DEFINITIONS

 

“Business Day” means any day other than a Saturday, Sunday or any day on which
banks located in the State of California or Utah are authorized or obligated to
close.

 

“Default Effect” means multiplying the Trial Delay Fee as of the date the
applicable Event of Default occurred by 15%.

 

“Exploit” or “Exploitation” or “Exploiting” means to make, have made, import,
use, sell, or offer for sale, including to research, develop, commercialize,
register, modify, enhance, improve, manufacture, have manufactured, hold or keep
(whether for disposal or otherwise), formulate, optimize, have used, export,
transport, distribute, promote, market, have sold or otherwise dispose of, and
otherwise exploit.

 

“Fundamental Transaction” means that, except in connection with the transactions
contemplated by the Merger Agreement and the S-4 Transactions, (a) (i) Licensee
shall, directly or indirectly, in one or more related transactions, consolidate
or merge with or into (whether or not Licensee or any of its subsidiaries is the
surviving corporation) any other person or entity, or (ii) Licensee shall,
directly or indirectly, in one or more related transactions, sell, lease,
license, assign, transfer, convey or otherwise dispose of all or substantially
all of its respective properties or assets to any other person or entity, or
(iii) Licensee or any of its subsidiaries shall, directly or indirectly, in one
or more related transactions, allow any other person or entity to make a
purchase, tender or exchange offer that is accepted by the holders of more than
50% of the outstanding shares of voting stock of Licensee (not including any
shares of voting stock of Licensee held by the person

 

1

--------------------------------------------------------------------------------



 

or persons making or party to, or associated or affiliated with the persons or
entities making or party to, such purchase, tender or exchange offer), or
(iv) Licensee shall, directly or indirectly, in one or more related
transactions, consummate a stock or share purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with any other person or entity whereby such
other person or entity acquires more than 50% of the outstanding shares of
voting stock of Licensee (not including any shares of voting stock of Licensee
held by the other persons or entities making or party to, or associated or
affiliated with the other persons or entities making or party to, such stock or
share purchase agreement or other business combination), or (v) Licensee shall,
directly or indirectly, in one or more related transactions, reorganize,
recapitalize or reclassify its common stock, other than an increase in the
number of authorized shares of Licensee’s common stock, or (b)  any “person” or
“group” (as these terms are used for purposes of Sections 13(d) and 14(d) of the
1934 Act and the rules and regulations promulgated thereunder) is or shall
become the “beneficial owner” (as defined in Rule 13d-3 under the 1934 Act),
directly or indirectly, of 50% of the aggregate ordinary voting power
represented by issued and outstanding voting stock of Licensee. Notwithstanding
the foregoing, a Fundamental Transaction shall not include any transaction where
Licensee, directly or indirectly, in one or more related transactions,
including, without limitation, business development transactions entered into
for the purpose of licensing any or all of Licensee’s technology or products,
consummates a stock or share purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with any other person or entity whereby such other person
or entity acquires more than 50% of the outstanding shares of voting stock of
Licensee if such person or entity agrees to a non-disturb of the terms of this
Agreement and such person or entity has the ability to fulfill the obligations
of this Agreement.

 

“Government Authority” means any federal, national, state, provincial or local
government, or political subdivision thereof, or any multinational organization
or any authority, agency or commission entitled to exercise any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power, any court or tribunal (or any department, bureau or division thereof, or
any governmental arbitrator or arbitral body) with jurisdiction over the Parties
and the activities contemplated under this Agreement.

 

“Greater China” means collectively, China, Hong Kong, Macau and Taiwan.

 

“Initiate” or “Initiation” means, with respect to a Phase 2 Clinical Trial for
NP-500, the first patient dosed pursuant to the Protocol under US FDA
Investigational New Drug (IND) or with an IND-equivalent dossier under
appropriate regulatory authorities, meeting ICH requirements, after meeting the
following criteria:

 

(a)                                 Availability of NP-500 drug substance
manufactured in current Good Manufacturing Practices (cGMP);

 

(b)                                 Formulation of NP-500 oral formulation with
the patented and proprietary multimodal delivery under cGMP with adequate
stability;

 

(c)                                  Filing of an Investigational New Drug (IND)
or IND-equivalent dossier with the appropriate regulatory authorities (meeting
ICH requirements); and

 

2

--------------------------------------------------------------------------------



 

(d)                                 Obtaining Institutional Review Board (IRB)
approval from one or more accredited academic (or practice) institutions to
allow patient enrollment and treatment with a principal investigator who has
published in the field of Type 2 diabetes.

 

“Merger Agreement” means the Agreement and Plan of Merger, dated March 31, 2017,
by and among Napo Pharmaceuticals, Inc., a Delaware corporation, Licensee, and
Napo Acquisition Corporation, a Delaware corporation, as amended.

 

“Phase 2 Clinical Trial” means a human clinical trial of a Product that would
satisfy the requirements of 21 CFR 312.21(b) or foreign equivalent.

 

“Product” means any pharmaceutical product containing or comprising NP-500, a
hormone sensitive lipase inhibitor, used alone or in combination with other
pharmaceutical products, for any and all human uses, including the treatment of
insulin resistant syndrome, such as Type 2 diabetes.

 

“S-4 Transactions” means any and all transactions individually or in the
aggregate and documents and agreements referenced and/or filed as exhibits as
disclosed or contemplated in that certain Form S-4 Registration Statement
relating to Company and filed with the United States Securities and Exchange
Commission on April 18, 2017, as amended, modified or supplemented from time to
time.

 

“Third Party” means any person other than a Party or an affiliate of a Party.

 

“Trial Delay Fee” means $2,265,000.00 plus any interest, fees or charges
accruing or charged hereunder.

 

2.                                      LICENSE

 

2.1                               License Grant. Licensor hereby grants to
Licensee, and its subsidiary, Napo Pharmaceuticals, Inc., a Delaware
corporation, an exclusive (even as to Licensor), license in the Territory, with
right to grant and authorize sublicenses solely as permitted under Section 2.2
(Sublicense Rights) to use the Patent Rights and Improvements to Exploit the
Products.

 

2.2                               Sublicense Rights. Licensee shall have the
right to sublicense the rights and obligations granted to it under Section 2.1
(License Grant) through multiple layers to any Third Party; provided that, in
each such case, Licensee shall be responsible for any sublicensee as if Licensee
were exercising such sublicensed rights itself under this Agreement.

 

3.                                      PROPRIETARY RIGHTS

 

Licensee acknowledges and agrees that as between Licensee and Licensor, except
for the license granted under this Agreement, Licensor retains all right, title
and interest in and to the Patent Rights, including all improvements and
enhancements to the Patent Rights made or created by Licensee pursuant to this
Agreement or made or created by or on behalf of Licensor during the Term
(collectively, “Improvements”).

 

3

--------------------------------------------------------------------------------



 

4.                                      USE OF PATENT RIGHTS.

 

Licensee shall be solely responsible for the operation, maintenance, use and
management of the Patent Rights. Licensee will pay all costs, fees and charges
necessary to keep the Patent Rights in full force and effect.

 

5.                                      RESTRICTIONS

 

Licensee’s use of the Patent Rights and Improvements shall comply with all
applicable laws, rules and regulations. For the avoidance of doubt, nothing
herein is intended to restrict Licensee from entering into sub-license
agreements anywhere in the Territory, or otherwise from Exploiting the Products
with or through a sub-license partner.

 

6.                                      CONSIDERATION

 

6.1                               Phase 2 Obligation. In consideration of
Licensor’s grant of an exclusive license to Licensee under the Patent Rights and
Improvements in the Territory under Section 2.1 (License Grant), Licensee shall,
at its sole cost and expense, conduct a Phase 2 Clinical Trial in accordance
with the mutually agreed upon outline protocol (the “Protocol”) set forth in
Exhibit B hereto. Licensee shall Initiate a Phase 2 Clinical Trial no later than
the six-month anniversary of the Effective Date.

 

6.2                               Trial Delay Payment. If Licensor fails to
Initiate a Phase 2 Clinical Trial within six months of the Effective Date, then
beginning on the six-month anniversary of the Effective Date and continuing
until the payment in full of the Trial Delay Fee, Licensee shall make a monthly
payment to Licensor (each, a “Trial Delay Payment”) in an amount equal to:
(a) from the six-month anniversary of the Effective Date until the twelve-month
anniversary of the Effective Date, Two Hundred Thousand Dollars ($200,000); and
(b) from the twelve-month anniversary of the Effective Date until payment in
full of the Trial Delay Fee, Three Hundred Fifty Thousand Dollars ($350,000).
The Trial Delay Payment set forth in this Section 6.2 and the termination of
this Agreement pursuant to Section 10.2 (Termination) shall be Licensor’s sole
and exclusive remedies for any breach of Licensee’s obligations under
Section 6.1 (Phase 2 Obligation).

 

6.3                               Taxes. The fees payable under this Section 6
are exclusive of and Licensee shall pay and hold Licensor harmless from any
local, state, federal or foreign sales, use, value-added, excise, customs,
export, import or similar taxes or duties that may be imposed by any
jurisdiction (other than taxes on the net income of Licensor). Should Licensee
be required to deduct or withhold any taxes from any payment to Licensor,
Licensee shall promptly furnish Licensor with an official tax certificate as
evidence of such tax payment in order to support Licensor’s claim for any tax
refund or tax credit with respect to any such taxes so withheld and paid by
Licensee on Licensor’s behalf.

 

7.                                      DEFAULTS AND REMEDIES

 

7.1                               Defaults. The following are events of default
under this Agreement (each, an “Event of Default”): (a) Licensee fails to pay
any Trial Delay Payment, interest, fees, charges, or any other amount when due
and payable under this Agreement, which default remains uncured for a period of
three (3) Business Days; (b) a receiver, trustee or other similar official shall
be appointed over Licensee or a material part of its assets and such appointment
shall remain uncontested for thirty (30) calendar days or shall not be dismissed
or discharged within sixty (60)

 

4

--------------------------------------------------------------------------------



 

calendar days; (c) Licensee makes a general assignment for the benefit of
creditors; (d) Licensee files a petition for relief under any bankruptcy,
insolvency or similar law (domestic or foreign); (e) an involuntary bankruptcy
proceeding is commenced or filed against Licensee which is not dismissed or
discharged within sixty (60) calendar days; (f) Licensee defaults or otherwise
fails to observe or perform any covenant, obligation, condition or agreement of
Licensee contained herein, which default continues for a period of thirty (30)
calendar days following notice by Licensor to Licensee thereof; (g) any
representation, warranty or other statement made or furnished by or on behalf of
Licensee to Licensor herein, is false, incorrect, incomplete or misleading in
any material respect when made or furnished; (h) the occurrence of a Fundamental
Transaction prior to the completion of the Phase 2 Clinical Trial  without
Licensor’s prior written consent, such consent shall not be unreasonably
withheld, unless the Licensee has completed the payment of the full Trial Delay
Fee; and (i) any money judgment, writ or similar process is entered or filed
against Licensee or any subsidiary of Licensee or any of its property or other
assets for more than $1,000,000.00, and shall remain unpaid, unvacated, unbonded
or unstayed for a period of thirty (30) calendar days unless otherwise consented
to by Licensor.

 

7.2                               Remedies. At any time following an Event of
Default but prior to payment in full of the Trial Delay Fee (if any), Licensor
may, at its option, elect to increase the Trial Delay Fee by applying the
Default Effect (subject to the limitation set forth below) via written notice to
Licensee without accelerating the Trial Delay Fee, in which event the Trial
Delay Fee shall be increased as of the date of the occurrence of the applicable
Event of Default pursuant to the Default Effect. Moreover, at any time following
the occurrence of any Event of Default but prior to payment in full of the Trial
Delay Fee (if any), upon written notice given by Licensor to Licensee, interest
shall accrue on the Trial Delay Fee beginning on the date the applicable Event
of Default occurred at an interest rate equal to the lesser of 18% per annum or
the maximum rate permitted under applicable law (“Default Interest”).

 

8.                                      WARRANTY AND DISCLAIMER

 

8.1                               From Licensor. Licensor makes the following
representations and warranties to Licensee, each of which is true and correct on
the date hereof and shall continue to be true and correct at all times during
the term of this Agreement, and hereby covenants as follows:

 

(a)                                 Formation. Licensor is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation and has the requisite corporate power to own its properties and to
carry on its business as now being conducted.

 

(b)                                 Authorization. This Agreement and the
transactions contemplated hereby have been duly and validly authorized by
Licensor and all necessary actions have been taken. Moreover, this Agreement has
been duly executed and delivered by Licensor and constitutes the valid and
binding obligations of Licensor enforceable in accordance with their terms,
except as enforceability may be limited by applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights and by general principles of equity.

 

(c)                                  No Conflicting Agreements. Licensor is not
currently obligated nor will it assume any future obligation under any contract
(including without limitation any license, covenant or commitment of any nature)
or other agreement, instrument or arrangement that could

 

5

--------------------------------------------------------------------------------



 

conflict with its obligations under this Agreement. Without limiting the
generality of the foregoing, Licensor represents and warrants that it has not
granted any license to any other person with respect to use of the Patent Rights
or Improvements.

 

(d)                                 Right to License. Licensor owns all right,
title and interest in and to the Patent Rights. Licensor has the full right to
grant to Licensee the license granted under this Agreement, and Licensee’s right
to exercise such license will be unrestricted (except by applicable law and the
terms of the license).

 

8.2                               From Licensee. Licensee makes the following
representations and warranties to Licensor, each of which is true and correct on
the date hereof and shall continue to be true and correct at all times during
the term of this Agreement, and hereby covenants as follows:

 

(a)                                 Formation. Licensee is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation and has the requisite corporate power to own its properties and to
carry on its business as now being conducted.

 

(b)                                 Authorization. This Agreement and the
transactions contemplated hereby have been duly and validly authorized by
Licensee and all necessary actions have been taken. Moreover, this Agreement has
been duly executed and delivered by Licensee and constitutes the valid and
binding obligations of Licensee enforceable in accordance with their terms,
except as enforceability may be limited by applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights and by general principles of equity.

 

(c)                                  Litigation. There is no action, suit,
proceeding, inquiry or investigation before or by any court, public board or
body pending or, to the knowledge of Licensee, threatened against or affecting
Licensee before or by any governmental authority or non-governmental department,
commission, board, bureau, agency or instrumentality or any other person which
would reasonably be expected to have a material adverse effect on Licensee’s
business, assets, properties, operations or financial condition or its ability
to perform its obligations hereunder.

 

(d)                                 No Reliance. Neither Licensor nor any of its
officers, directors, stockholders, members, managers, employees, agents or
representatives has made any representations or warranties to Licensee or any of
its officers, directors, employees, agents or representatives except as
expressly set forth in this Agreement and, in making its decision to enter into
the transactions contemplated by this Agreement, Licensee is not relying on any
representation, warranty, covenant or promise of Licensor or its officers,
directors, members, managers, employees, agents or representatives other than as
set forth in this Agreement.

 

(e)                                  Sufficient Contacts. Licensee acknowledges
that the State of Utah has a reasonable relationship and sufficient contacts to
the transactions contemplated by this Agreement and any dispute that may arise
related thereto such that the laws and venue of the State of Utah, as set forth
more specifically in Section 11.5 below, shall be applicable to this Agreement
and the transactions contemplated herein.

 

(f)                                   No Conflicting Agreements. Licensee is not
currently obligated nor will it assume any future obligation under any contract
(including without limitation any license,

 

6

--------------------------------------------------------------------------------



 

covenant or commitment of any nature) or other agreement, instrument or
arrangement that could conflict with its obligations under this Agreement.

 

8.3                               Warranty Disclaimer. EXCEPT AS EXPRESSLY
PROVIDED OTHERWISE IN THIS AGREEMENT, NO REPRESENTATION, CONDITION OR WARRANTY
WHATSOEVER, EITHER EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, IS MADE OR GIVEN BY
OR ON BEHALF OF LICENSOR OR LICENSEE, INCLUDING WITHOUT LIMITATION, THE IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. ALL SUCH
WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED.

 

9.                                      INDEMNIFICATION

 

Licensee at its own expense shall indemnify, defend and hold Licensor free and
harmless from any and all claims, damages, losses, costs, actions and expenses,
including attorneys’ and experts’ fees, arising out or related to Licensee’s
breach of this Agreement and/or the Exploitation of the Products in the
Territory.

 

10.                               TERM

 

10.1                        Term. The initial term of this Agreement commences
as of the Effective Date and, unless terminated earlier pursuant to any express
provision of this Agreement, shall continue for ten (10) years following the
Effective Date (the “Initial Term”). Thereafter, this Agreement shall renew
automatically for successive one (1) year periods (each, a “Renewal Term,” and
collectively, together with the Initial Term, the “Term”) unless either Party
provides the other with written notice of non-renewal at least thirty (30) days
before the expiration of the then current Term.

 

10.2                        Termination. Licensor may terminate this Agreement
in the event (a) Licensee fails to complete a Phase 2 Clinical Trial within five
(5) years of the Effective Date; or (b) if the Licensee has not Initiated a
Phase 2 Clinical Trial and fails to make three (3) or more consecutive Trial
Delay Payments.

 

10.3                        Effect of Expiration or Termination. Upon
termination or expiration of this Agreement:

 

(a)                                 All licenses granted under this Agreement
shall also terminate.

 

(b)                                 Licensee shall remain liable for and
promptly pay the entire remaining balance of the Trial Delay Fee.

 

11.                               GENERAL PROVISIONS

 

11.1                        Notices. Unless otherwise provided in this
Agreement, all notices permitted or required under this Agreement shall be in
writing and shall be delivered personally, sent by facsimile with a hard copy
confirmation of receipt, or sent by express delivery service to the address
provided by one Party to the other Party from time to time. Notices shall be
effective upon receipt in the case of personal delivery, on the date of the hard
copy confirmation of receipt in the

 

7

--------------------------------------------------------------------------------



 

case of delivery by facsimile or on the date the notice is delivered to the
applicable address in the case of delivery by express overnight service.

 

11.2                        Successors and Assigns. This Agreement or any of the
severable rights and obligations inuring to the benefit of or to be performed by
Licensor hereunder may be assigned by Licensor to a Third Party, including its
affiliates, in whole or in part, without the need to obtain Licensee’s consent
thereto. Licensee may not assign its rights or obligations under this Agreement
or delegate its duties hereunder without the prior written consent of Licensor.

 

11.3                        Independent Contractors. In performing this
Agreement, each of the Parties will operate as, and have the status of, an
independent contractor. This Agreement does not create any agency, employment,
partnership, joint venture, franchise or other similar or special relationship
between the Parties. Neither Party will have the right or authority to assume or
create any obligations or to make any representations, warranties or commitments
on behalf of the other Party or its affiliates, whether express or implied, or
to bind the other Party or its affiliates in any respect whatsoever.

 

11.4                        Arbitration of Claims. The Parties shall submit all
claims, disputes and causes of action (each, a “Claim”) arising under this
Agreement or any other agreement between the Parties and their affiliates or any
Claim relating to the relationship of the Parties to binding arbitration
pursuant to rules of the American Arbitration Association. Within seven
(7) calendar days of initiation of arbitration by either Party, Licensor will
provide a list of five (5) arbitrators that are designated as “neutrals” or
qualified arbitrators by Utah ADR Services (http://www.utahadrservices.com)
(such five (5) arbitrators, the “Proposed Arbitrators”). Within five
(5) calendar days after Licensor has submitted to Licensee the names of the
Proposed Arbitrators, Licensee must select by written notice to Licensor, one
(1) of the Proposed Arbitrators to act as the arbitrator. If Licensee fails to
select one of the Proposed Arbitrators in writing within such 5-day period, then
Licensor may select the arbitrator from the Proposed Arbitrators by providing
written notice of such selection to Licensee. The arbitrator shall be instructed
to complete and shall complete the arbitration within six (6) months of
commencement and shall only allow limited discovery on issues directly related
to the applicable Claims. The Parties hereby acknowledge and agree that the
arbitration provisions set forth in this Section 11.4 (the “Arbitration
Provisions”) are unconditionally binding on the Parties hereto and are severable
from all other provisions of this Agreement. By executing this Agreement,
Licensee represents, warrants and covenants that Licensee has reviewed the
Arbitration Provisions carefully, consulted with legal counsel about such
provisions (or waived its right to do so), understands that the Arbitration
Provisions are intended to allow for the expeditious and efficient resolution of
any dispute hereunder, agrees to the terms and limitations set forth in the
Arbitration Provisions, and that Licensee will not take a position contrary to
the foregoing representations. Licensee acknowledges and agrees that Licensor
may rely upon the foregoing representations and covenants of Licensee regarding
the Arbitration Provisions.

 

11.5                        Governing Law; Venue. This Agreement shall be
construed and enforced in accordance with, and all questions concerning the
construction, validity, interpretation and performance of this Agreement shall
be governed by, the internal laws of the State of Utah, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
Utah or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than

 

8

--------------------------------------------------------------------------------



 

the State of Utah. Each Party consents to and expressly agrees that exclusive
venue for arbitration of any dispute arising out of or relating to this
Agreement or the relationship of the Parties or their affiliates shall be in
Salt Lake County, Utah. Without modifying the Parties’ obligations to resolve
disputes hereunder pursuant to the Arbitration Provisions, for any litigation
arising in connection with this Agreement, each Party hereto hereby (i) consents
to and expressly submits to the exclusive personal jurisdiction of any state or
federal court sitting in Salt Lake County, Utah, (ii) expressly submits to the
exclusive venue of any such court for the purposes hereof, (iii) agrees to not
bring any such action  outside of any state or federal court sitting in Salt
Lake County, Utah, and (iv) waives any claim of improper venue and any claim or
objection that such courts are an inconvenient forum or any other claim, defense
or objection to the bringing of any such proceeding in such jurisdiction or to
any claim that such venue of the suit, action or proceeding is improper.
Finally, Licensee covenants and agrees to name Licensor as a Party in interest
in, and provide written notice to Licensor prior to bringing or filing, any
action (including without limitation any filing or action against any person or
entity that is not a Party to this Agreement) that is related in any way to this
Agreement or any transaction contemplated herein, and further agrees to timely
name Licensor as a Party to any such action. Licensee acknowledges that the
governing law and venue provisions set forth in this Section 11.5 are material
terms to induce Licensor to enter into this Agreement and that but for
Licensee’s agreements set forth in this Section 11.5 Licensor would not have
purchased the Patent Rights and entered into this Agreement.

 

11.6                        Severability. If any provision of this Agreement or
portion thereof is determined by a court of competent jurisdiction, or declared
under any law, rule or regulation of any government having jurisdiction over the
Parties hereto, to be invalid, illegal or otherwise unenforceable, then such
provision will, to the extent permitted by the court or government not be voided
but will instead be construed to give effect to its intent to the maximum extent
permissible under applicable law and the remainder of this Agreement will remain
in full force and effect according to its terms.

 

11.7                        Entire Agreement; Modification; Waiver. This
Agreement constitutes the entire agreement of the Parties concerning its subject
matter and supersedes any and all prior or contemporaneous, written or oral
negotiations, correspondence, understandings and agreements, between the Parties
respecting the subject matter of this Agreement. No supplement, modification or
amendment to this Agreement shall be binding unless evidenced by a writing
signed by the Party against whom it is sought to be enforced. No waiver of any
of the provisions of this Agreement shall be deemed, or shall constitute, a
waiver of any other provision, whether or not similar, nor shall any waiver
constitute a continuing waiver. No waiver shall be binding unless executed in
writing by the Party making the waiver.

 

11.8                        Execution; Counterparts. This Agreement shall not be
binding in whole or in part upon the Parties unless and until duly executed by
or on behalf of both Parties hereto, in which event this Agreement shall be
effective as of the Effective Date. This Agreement may be executed in
counterparts, each of which shall be deemed to be an original instrument
enforceable in accordance with its terms and all of which shall constitute but
one and the same agreement of the Parties.

 

11.9                        Further Assurances. Each Party shall do and perform,
or cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements,

 

9

--------------------------------------------------------------------------------



 

certificates, instruments and documents, as the other Party may reasonably
request in order to carry out the intent and accomplish the purposes of this
Agreement and the consummation of the transactions contemplated hereby.

 

11.10                 Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT
IRREVOCABLY WAIVES ANY AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT, ANY OTHER TRANSACTION DOCUMENT, OR THE RELATIONSHIPS OF THE PARTIES
HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A
TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR
REGULATION. FURTHER, EACH PARTY HERETO ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY
AND VOLUNTARILY WAIVING SUCH PARTY’S RIGHT TO DEMAND TRIAL BY JURY.

 

11.11                 Time is of the Essence. Time is expressly made of the
essence with respect to each and every provision of this Agreement.

 

11.12                 Licensor’s Rights and Remedies Cumulative; Liquidated
Damages. Unless otherwise specified in this Agreement, all rights, remedies, and
powers conferred in this Agreement are cumulative and not exclusive of any other
rights or remedies, and shall be in addition to every other right, power, and
remedy that Licensor may have, whether specifically granted in this Agreement,
or existing at law, in equity, or by statute, and any and all such rights and
remedies may be exercised from time to time and as often and in such order as
Licensor may deem expedient. The Parties acknowledge and agree that upon
Licensee’s failure to comply with the provisions of this Agreement, Licensor’s
damages would be uncertain and difficult (if not impossible) to accurately
estimate because of the Parties’ inability to predict future interest rates and
economic conditions, Licensor’s increased risk, and the uncertainty of the
availability of a suitable substitute investment opportunity for Licensor, among
other reasons. Accordingly, any fees, charges, and default interest due under
the Agreement, including, but not limited to, the Trial Delay Fee, are intended
by the Parties to be, and shall be deemed, liquidated damages. The Parties agree
that such liquidated damages are a reasonable estimate of Licensor’s actual
damages and not a penalty, and shall not be deemed in any way to limit any other
right or remedy Licensor may have hereunder, at law or in equity. The Parties
acknowledge and agree that under the circumstances existing at the time this
Agreement is entered into, such liquidated damages are fair and reasonable and
are not penalties. All fees, charges, and Default Interest provided for in this
Agreement are agreed to by the Parties to be based upon the obligations and the
risks assumed by the Parties as of the Effective Date and are consistent with
transactions of this type. The liquidated damages provisions of this Agreement
shall not limit or preclude a Party from pursuing any other remedy available at
law or in equity; provided, however, that the liquidated damages provided for in
this Agreement are intended to be in lieu of actual damages.

 

11.13                 Attorneys’ Fees. In the event of any arbitration or action
at law or in equity to enforce or interpret the terms of this Agreement, the
Parties agree that the Party who is awarded the most money (which, for the
avoidance of doubt, shall be determined without regard to any statutory fines,
penalties, fees, or other charges awarded to any Party) shall be deemed the
prevailing Party for all purposes and shall therefore be entitled to an
additional award of the full

 

10

--------------------------------------------------------------------------------



 

amount of the reasonable and documented out-of-pocket attorneys’ fees,
deposition costs, and expenses paid by such prevailing Party in connection with
arbitration or litigation without reduction or apportionment based upon the
individual claims or defenses giving rise to the fees and expenses. Nothing
herein shall restrict or impair an arbitrator’s or a court’s power to award fees
and expenses for frivolous or bad faith pleading.

 

[Remainder of page intentionally left blank; signature page follows]

 

11

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized officers or representatives as of the Effective Date.

 

 

LICENSOR:

 

 

 

ATLAS SCIENCES, LLC

 

 

 

 

 

 

 

By:

/s/ John Finalyson

 

 

John Finalyson, President

 

 

 

 

 

LICENSEE:

 

 

 

JAGUAR HEALTH, INC.

 

 

 

 

 

 

 

By:

/s/ Lisa Conte

 

 

Lisa Conte, President and CEO

 

[Signature Page to License Agreement]

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

PATENT RIGHTS

 

Napo Pharmaceuticals Client Status Report

 

Client Name

 

Rimon Ref.

 

Country

 

Title

 

Serial #

 

Filing Date

 

Patent #

 

Issue Date

 

Status

 

All Open Actions (Current)

 

Expiration Date

 

Napo Pharmaceuticals

 

JAG1PRV

 

UNITED STATES

 

PHARMACOLOGICALLY OPTIMIZED MULTIMODAL DRUG DELIVERY SYSTEM FOR
NORDIHYDROGUIARETIC ACID (NDGA)

 

61/478,246

 

4/22/2011

 

 

 

 

 

CONVERTED

 

 

 

Lapsed

 

Napo Pharmaceuticals

 

JAG1

 

UNITED STATES

 

PHARMACOLOGICALLY OPTIMIZED MULTIMODAL DRUG DELIVERY SYSTEM FOR
NORDIHYDROGUIARETIC ACID (NDGA)

 

13/453,618

 

4/23/2012

 

9,314,437

 

4/19/2016

 

ISSUED

 

 

 

4/23/2032

 

Napo Pharmaceuticals

 

JAG1PCT

 

WIPO

 

PHARMACOLOGICALLY OPTIMIZED MULTIMODAL DRUG DELIVERY SYSTEM FOR
NORDIHYDROGUIARETIC ACID (NDGA)

 

PCT/US12/34675

 

4/23/2012

 

 

 

 

 

NATIONAL PHASE ENTERED

 

 

 

EXPIRED

 

Napo Pharmaceuticals

 

JAG1CA

 

CANADA

 

PHARMACOLOGICALLY OPTIMIZED MULTIMODAL DRUG DELIVERY SYSTEM FOR
NORDIHYDROGUIARETIC ACID (NDGA)

 

2868990

 

4/23/2012

 

2868990

 

8/14/2018

 

ISSUED

 

 

 

4/23/2032

 

Napo Pharmaceuticals

 

JAG1EP

 

EUROPE

 

PHARMACOLOGICALLY OPTIMIZED MULTIMODAL DRUG DELIVERY SYSTEM FOR
NORDIHYDROGUIARETIC ACID (NDGA)

 

12773908.4

 

4/23/2012

 

2699236

 

6/20/2018

 

VALIDATION COMPLETED

 

 

 

 

 

Napo Pharmaceuticals

 

JAG1DE

 

GERMANY

 

PHARMACOLOGICALLY OPTIMIZED MULTIMODAL DRUG DELIVERY SYSTEM FOR
NORDIHYDROGUIARETIC ACID (NDGA)

 

602012047682.6

 

4/23/2012

 

2699236

 

6/20/2018

 

ISSUED

 

 

 

4/23/2032

 

Napo Pharmaceuticals

 

JAG1FR

 

FRANCE

 

PHARMACOLOGICALLY OPTIMIZED MULTIMODAL DRUG DELIVERY SYSTEM FOR
NORDIHYDROGUIARETIC ACID (NDGA)

 

12773908.4

 

4/23/2012

 

2699236

 

6/20/2018

 

ISSUED

 

\

 

4/23/2032

 

Napo Pharmaceuticals

 

JAG1GB

 

UNITED KINGDOM

 

PHARMACOLOGICALLY OPTIMIZED MULTIMODAL DRUG DELIVERY SYSTEM FOR
NORDIHYDROGUIARETIC ACID (NDGA)

 

12773908.4

 

4/23/2012

 

2699236

 

6/20/2018

 

ISSUED

 

\

 

4/23/2032

 

Napo Pharmaceuticals

 

JAG1IN

 

INDIA

 

PHARMACOLOGICALLY OPTIMIZED MULTIMODAL DRUG DELIVERY SYSTEM FOR
NORDIHYDROGUIARETIC ACID (NDGA)

 

8957/CHENP/2013

 

4/23/2012

 

 

 

 

 

PENDING

 

 

 

 

 

Napo Pharmaceuticals

 

JAG1DIV

 

UNITED STATES

 

PHARMACOLOGICALLY OPTIMIZED MULTIMODAL DRUG DELIVERY SYSTEM FOR
NORDIHYDROGUIARETIC ACID (NDGA)

 

13/911,893

 

6/6/2013

 

9,198,879

 

12/1/2015

 

ISSUED

 

 

 

4/23/1931

 

 

--------------------------------------------------------------------------------